Citation Nr: 0016954	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

The propriety of reduction of a 10 percent evaluation for 
chondromalacia, right knee, to noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In June 1998, the RO determined that the veteran's 
chondromalacia, right knee, evaluated as 10 percent disabling 
effective in April 1993, no longer warranted a 10 percent 
evaluation, and proposed to reduce the evaluation to 
noncompensable.  By a rating decision issued in October 1998, 
the proposed reduction was made effective as of January 1, 
1999. 

By a substantive appeal submitted in February 1999, the 
veteran requested a hearing before the Board.  The requested 
hearing was scheduled to be conducted in June 2000.  By a 
written statement dated in late May 2000, provided through 
her representative, the veteran withdrew her request for a 
hearing.  38 C.F.R. § 20.702(e) (1999).  The Board may 
proceed with appellate review.

The Board notes that, in a statement submitted in May 1998, 
the veteran requested reevaluation of her service-connected 
knee disabilities.  The RO denied an increased evaluation for 
left knee disability, but did not specifically adjudicate a 
claim of entitlement to an evaluation in excess of 10 percent 
for right knee disability; rather, the RO proposed a 
reduction from 10 percent to noncompensable for right knee 
disability.  It is not clear whether the veteran was seeking 
an increased evaluation in excess of 10 percent for right 
knee disability.  The RO should clarify with the veteran 
whether she wishes to pursue any additional claim in 
connection with the May 1998 statement. 


FINDINGS OF FACT

1.  A 10 percent evaluation for chondromalacia, right knee, 
was effective in April 1993, more than five years prior to a 
June 1998 proposal to reduce the for right knee disability or 
to the October 1998 rating decision effectuating that 
proposal.

2.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied at the time of an October 1998 rating action 
which reduced the disability evaluation for the veteran's 
service-connected right knee disability from 10 percent to 
noncompensable.  


CONCLUSION OF LAW

Restoration of the veteran's 10 percent evaluation for 
chondromalacia, right knee, is warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected right knee 
disability has not improved.  Historically, the veteran was 
granted a 10 percent disability evaluation by a July 1994 
rating decision, and that evaluation was effective in April 
1993.  That decision was based on a review of the veteran's 
service medical records and the report of a VA examination 
performed in June 1993.  That examination disclosed 
subjective complaints of occasional pain, without swelling, 
deformity, or effusion, with range of motion from 0 degrees 
of flexion to 135 degrees of extension, and crepitus on 
patellar flexion and on knee compression, and a snapping 
sensation in the right knee when the patella settled into the 
patellar groove.  There was no instability and there were no 
reports of locking. 

VA examination conducted in December 1997 disclosed that the 
veteran reported popping of the right knee, with stiffness.  
The veteran also reported that the right knee would pop out 
without injury.  There was no instability, tenderness, or 
objective evidence of pain on motion.  Range of motion was 
from 0 degrees of extension to 140 degrees of flexion.

VA examination conducted in May 1998 disclosed that the 
veteran complained of decreased strength, knee pain, and 
occasional locking.  She reported that she had to "rest" 
when the knee disability flared up.  Right knee alignment was 
normal.  There was no swelling or deformity.  There was 
objective evidence of crepitation without pain.  Radiologic 
examination disclosed no abnormality.

In June 1998, the RO informed the veteran that the medical 
evidence reflected improvement in the right knee condition, 
and the RO proposed to reduce the evaluation from 10 percent 
to noncompensable.  The veteran was advised that she had 60 
days to submit additional evidence and that she would be 
afforded a hearing if she so requested.  In July 1998, the 
veteran, through her representative, submitted a statement 
indicating that she disagreed with the proposed reduction and 
requested that no action to reduce the benefit be taken 
"until the issue is resolved."  However, there is no 
evidence that the veteran explicitly requested a hearing.  
There is no evidence of record which reflects that the RO 
acknowledged the veteran's July 1998 "disagreement" with 
the proposed rating action.  

Subsequently, a rating decision issued in October 1998 
effectuated the decrease in evaluation from 10 percent to 
noncompensable, effective January 1, 1999.  In November 1998, 
the veteran again submitted a statement through her 
representative indicating that she continued to disagree with 
the rating reduction.  A statement of the case was issued in 
November 1998

The Board must determine whether the preponderance of the 
evidence establishes that the rating reduction was warranted.  
If the evidence supports restoration of the 100 percent 
evaluation, or is in relative equipoise, the veteran prevails 
and the appeal must be granted.

A disability evaluation may be reduced.  38 C.F.R. § 
3.105(a).  However, before a reduction may be implemented, a 
rating decision proposing the reduction must be issued, the 
veteran must be advised of the proposed reduction, must be 
advised that he or she has 60 days to present evidence 
showing that the reduction should not be implemented, and 
must be advised that a hearing may be requested.  38 C.F.R. 
§§ 3.105(e), (h).  The veteran was so notified in this case, 
although the veteran's response, which did not specifically 
request a hearing but expressed disagreement with the 
proposed action, was not acknowledged.

In rating disabilities, regulations require care in handling 
cases affected by changes in medical findings, so as to 
provide the greatest degree of stability in evaluations 
consistent with the law and regulations.  In order for VA to 
reduce service-connected disability ratings which have been 
in effect for five years, the requirements of 38 C.F.R. § 
3.344 must be satisfied.  Under this provision, it is 
essential that the entire record of examinations and medical 
history be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations which are 
less than full or complete will not be used as a basis for 
reduction.  Moreover, even if the material improvement of the 
service-connected disability has been shown, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (1999); 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. 
Brown, 5 Vet. App. 413, 416 (1993).

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 180 (1992).  The 
Court of Appeals for Veterans Claims, in Brown v. Brown, 5 
Vet. App. 413 (1993), noted "at least four specific 
requirements" for reduction of assigned rating in 38 C.F.R. § 
3.344(a).  The Board must: (1) review "the entire record of 
examinations and the medical-industrial history to ascertain 
whether the recent examination is full and complete;" (2) 
"[e]xaminations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction;" (3) "[r]atings on account of diseases 
subject to episodic improvement (...) will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated;" and (4) 
"[a]lthough material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
[consider] whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life."  Brown, 5 Vet. App. at 419-20.

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).  In this context, the appellant's 10 percent rating 
for right knee disability was in effect from April 1993, more 
than 5 years prior to the RO's June 1998 proposal to reduce 
the disability evaluation, even though the rating decision 
which assigned the effective date for the grant of service 
and assignment of the 10 percent evaluation was not issued 
until in July 1994.  Thus, the Board finds that the 
provisions of 38 C.F.R. § 3.344, requiring that sustained 
improvement be shown before a reduction in rating can be 
effectuated, are applicable.

However, there is no evidence of record that the RO 
considered the provisions of 38 C.F.R. § 3.344.  There is no 
reference to that provision in the rating decision or in the 
statement of the case issued in December 1998.  There is no 
discussion of the four factors identified as applicable in 
determining the propriety of a rating reduction.  The 
December 1998 statement of the case does not include 
reference to 38 C.F.R. § 3.344 or to the length of time the 
veteran's 10 percent evaluation was in effect prior to the 
proposal to reduce the evaluation.  In the absence of 
discussion of the applicable regulation or the factors 
outlined in the regulation, the Board concludes that 
restoration of the evaluation is required.  

The Board also notes that review of the July 1994 rating 
decision and the evidence considered in June 1998 in 
determining that a reduced evaluation was warranted discloses 
that the objective symptomatology of right knee 
chondromalacia was essentially unchanged.  The primary 
objective symptoms manifested in service, crepitus, continued 
to be objectively noted on each following examination.  The 
primary subjective symptom, occasional pain, continued to be 
reported.  Additionally, the veteran complained of increased 
frequency and duration of episodes of locking and complained 
of decreased strength. 

The Board notes that the evidence reflects that the veteran's 
range of motion of the right knee proximate to service was 
from 0 degrees of extension to 135 degrees of flexion, and 
that this range of motion "improved" to 0 to 140 degrees on 
the most recent VA examination.  However, there is no 
evidence that the RO discussed this improved range of motion 
as a basis for a disability evaluation reduction.  

Accordingly, restoration of the 10 percent evaluation, 
effective the date of the reduction, is in order. 


ORDER

Restoration of a 10 percent evaluation for chondromalacia, 
right knee, is granted, subject to laws and regulations 
governing awards of monetary benefits.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

